Citation Nr: 1428793	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  08-22 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for left leg tibial stress reaction and residuals therefrom (previously claimed as bilateral tibial stress reaction and hereinafter "left leg tibial disability").  

2.  Entitlement to an initial rating in excess of 10 percent for right leg tibial stress reaction.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1986 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In December 2012, the Board remanded the issue on appeal for additional development.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file reveals VA treatment records dated through February 2013, which have been considered by the RO in the April 2013 supplemental statement of the case.

The Board observes that in an April 2013 rating decision, the RO granted service connection for right leg tibial stress reaction, an issue that had been on appeal.  As this issue has been resolved by a full grant of benefits, the Board finds that this issue is no longer part of the current appeal.  See 38 C.F.R. § 19.26(d) (2013).  However, as the Veteran originally claimed service connection for bilateral tibial stress reaction, the issue of left leg tibial stress reaction is still on appeal, and the issue has been recharacterized as above.  

In April 2013, the Veteran submitted additional evidence, in the form of an October 2010 Social Security Administration (SSA) decision, in support of her appeal along with a signed waiver of RO consideration of evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2013).  

In a May 2013 statement in support of her claim, the Veteran stated that she disagreed with her assigned 10 percent initial disability rating for her right leg tibial stress reaction.  This issue is addressed in the remand that follows.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board remanded the issue on appeal in December 2012.  As part of that remand, the Board instructed the RO to schedule the Veteran for a VA examination to examine her lower extremities and determine the etiology of any tibial disability.  The Board finds, however, that the VA examiner's opinion did not comply with remand instructions.  

At the March 2013 VA examination, the VA examiner opined that the Veteran's right leg tibial stress reaction had preexisted her period of active duty service in the West Point Military Academy and that her period of active duty service had aggravated her right leg tibial disability.  Although the VA examiner noted that the Veteran stated that she had a prior diagnosis for bilateral shin splints prior to service, the VA examiner did not find, as instructed in the Board remand, whether there was clear and unmistakable evidence that the Veteran's left leg tibial disability preexisted her period of service.  The VA examiner referred to an absence of objective evidence in the Veteran's service treatment records that she had a left lower extremity diagnosis while at West Point, but made no specific finding as to the preexistence of any left leg tibial disability.  The Board notes that if it was the VA examiner's opinion that the Veteran's left leg tibial disability clearly and unmistakably did not preexist her period of service, the Board had also instructed the VA examiner to opine as to whether it was at least as likely as not that the Veteran had any unilateral tibial disability that was caused by her period of active duty service.  As the Board finds that the VA examiner's opinion did not substantially comply with the directives of the December 2012 remand, the appeal must be returned to the AOJ for completion of Board remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In addition, the Board finds that additional development is required for the service connection issue on appeal.  As previously stated above, in April 2013, the Veteran submitted an October 2010 SSA decision, which found that the Veteran was disabled as of April 2007 due to polymyositis and myofascial pain syndrome.  However, the record does not include a complete copy of that benefits claim, including the medical records associated with that decision.  On remand, the AOJ should request any available SSA records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA's duty to assist includes obtaining SSA decision and supporting medical records pertinent to VA claim).  

Finally, as noted in the Introduction, the Veteran has expressed disagreement with the April 2013 rating decision that granted service connection and assigned a 10 percent rating for right leg tibial stress reaction.  See May 2013 VA Form 21-4138.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, as in this case, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain copies of the Veteran's SSA benefits claim, as well as all associated medical records.  Once received, those records should be associated with the claims file or virtual record.  

2.  Issue a statement of the case to the Veteran addressing the issue of entitlement to an initial rating in excess of 10 percent for right leg tibial stress reaction.  The Veteran must be advised of the time limit in which she may file a substantive appeal. 38 C.F.R. § 20.302(b).  Then, only if an appeal is timely perfected, should this issue be returned to the Board for further appellate consideration, if otherwise in order.

3.  After the above development has been completed, the Board's December 2012 remand directives must be addressed as follows:  

The AOJ should obtain an addendum opinion to the March 2013 VA examination for the Veteran's disability of the lower extremities by the same examiner, or another examiner, if she is not available.  The claims file, including a copy of this remand and any relevant records contained in the virtual record, should be made available for review.  

Upon review, the examiner should respond to the following:

a.  Is there clear and unmistakable (medically undebatable) evidence that the Veteran had a preexisting left leg tibial disability, to include left leg tibial stress reaction, prior to the Veteran entering active duty service?

b.  If so, is there clear and unmistakable (medically undebatable) evidence that such left leg disorder was NOT aggravated in active duty service?

c.  If the Veteran is determined NOT to have any left leg tibial disability that preexisted her period of active duty service, the examiner should state whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran has a left leg tibial disability that was caused by her period of active duty service (July 1986 to February 1990).  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

3.  Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



